DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
1. Claim 6, 17, and 20 recite (Claim 6 used as representative) “wherein the number of iterations produces substantially identical results for successive iterations.” The specification fails to provide antecedent basis for the entire claim language. 
Appropriate correction is required.

Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18 recites, at least in part: 
“…a CPU…” 
While it is clear that that the acronym “CPU” stands for Central Processing Unit, the examiner suggests amending the claim so that the first time an acronym is used, the full spelling is used so that it is clearer. 
  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
The drawings as a whole fail to show at least the following features: 
1. The claim language of Claim 9 and specifically the adjustment of the exogenous nodes based on new information. 
2. The claim language of Claim 10 and specifically, the determination that an adjustment of an exogenous node would affect the iteration of the map and if so negating the adjustment of the map. 
3. The claim language of Claim 11 and specifically, the calculation of a probability distribution. 
These features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: As an initial matter, it appears that claims 1, 12, and 18 are directed towards a computer-implemented method, a computer program product, and a system respectively. Therefore, each of claims 1, 12, and 18 pass step 1. 

Analysis of Claim 1 (used as representative): 
Step 2A prong 1 and prong 2: Does the claim recite an abstract idea? If so, are there additional element(s) that integrate the abstract idea into a practical application? 
	YES, claim 1 recites an abstract idea and NO, claim 1 does NOT provide an additional elements that integrate the abstract idea into a practical application. 

Claim 1 recites the following limitations: 
generating, by one or more processors, a map of a plurality of nodes corresponding to the concepts
Under step 2A this limitation is considered part of the abstract idea. Specifically, the generation of a map with nodes is a mental process. The examiner additionally notes prior art of record “Stach” (see reference citation below) which recites (Pg. 28 Section 2.1): “The relatively simple model representation makes it possible to simply manually draw the graph that corresponds to an FCM [Fuzzy Cognitive Map] using only a pencil and a piece of paper…”  The examiner submits that Stach provides evidence that at least this claim limitation recites an abstract idea.
The claim element of “…by one or more processors…” is considered an additional element. However, under step 2A prong 2, this additional element does not integrate the abstract idea into a practical application because it merely amounts to using a computer as a tool to perform the abstract idea (MPEP 2106.05(f)). 
The examiner notes that, merely for sake of brevity, each recitation of “…one or more processors…” in at least claim 1 will be analyzed as described above (e.g. as merely a tool to implement the abstract idea).
assigning, by one or more processors, activation values for a set of exogenous nodes within the plurality of nodes
This limitation is considered part of the abstract idea. Under Step 2A, assigning activation values for a set of nodes is a mental process. Additionally, the examiner refers again to the Stach reference as cited above. 
establishing, by one or more processors, a set of causal relationships between the plurality of nodes
This limitation is considered part of the abstract idea. Under Step 2A, establishing a set of causal relationships between nodes is a mental process. Additionally, the examiner refers again to the Stach reference as cited above. 
iterating, by one or more processors, the map until a convergence state is reached for at least one non-exogenous node, wherein the convergence state represents an equilibrium condition between the connected nodes, given the states of the set of exogenous nodes; 
This limitation is considered part of the abstract idea. Under Step 2A Prong 1, iterating the map until a convergence stat is reached is considered both a mental process and a mathematical concept. That is, iterating a map, under BRI in light of the specification, is just continually applying mathematical calculations to at least a set of nodes. Additionally, the step of “until a convergence state is reached for at least one non-exogenous node, wherein the convergence state represents an equilibrium condition between the connected nodes, given the states of the set of exogenous nodes” is simply a mental process. That is checking to see if some nodes are converged or at some equilibrium is a simple evaluation or judgement by looking at the current states of the nodes. 
Additionally, or in the alternative, the functionality encompassed by “iterating” is considered an additional element. However, it does not integrate the abstract idea into a practical application because it is considered insignificant extra-solution activity (MPEP 2106.05(g)). 

assigning, by one or more processors, a linguistic term to the relationships between the nodes based on a relationship between word index values and their corresponding linguistic terms; 
This limitation is considered part of the abstract idea. Under Step 2A Prong 1, the functionality encompassed by “assigning” is nothing more than a mental process. Specifically, assigning a linguistic term based on a relationship is a simple evaluation or judgement. 
 calculating, by one or more processors, the states of the at least one non-exogenous node based on the linguistic terms associated with all of the connected nodes
This limitation is considered part of the abstract idea. Under Step 2A Prong 1, the functionality encompassed by calculating, under BRI in light of the specification, is both a mental process and a mathematical concept. Specifically, calculating the states is just simply applying (simple evaluation) trivial mathematical operators to known values (e.g. node values) and/or applying mathematical equations to known values. 
Step 2B: Does the claim recite any additional elements that amount to significantly more than the judicial exception? 
NO, claim 1 does NOT recite any additional elements that amount to significantly more than the judicial exception.
Specifically, the examiner has identified, similar to above, the following additional elements: 
“…by one or more processors…” As described above this additional element, further under Step 2B, is simply using a computer recited at a high-level of generality as a tool to perform the abstract idea (see MPEP citations above). 
“…iterating…” Under Step 2B, the functionality encompassed by “iterating” is considered well-understood, routine and conventional (MPEP 2106.05(d)). As per the Berkheimer memo, the examiner submits the examples in MPEP 2106.05(d) as the required evidence to show that “iterating” is WURC. Specifically note “performing repetitive calculations”.

Conclusion: As can be seen from the above analysis, Claim 1 recites an abstract idea and the additional elements do NOT integrate the idea into a practical application nor amount to significantly more than the judicial exception. Therefore, Claim 1 is NOT patent eligible and a rejection under 101 is appropriate. 

Analysis of Claim 2: 
Claim 2 depends on claim 1 and therefore recites the same abstract idea as Claim 1. Claim 2, however, further recites:
Wherein the assigned activation values are developed by one or more subject matter experts in association with the set of exogenous nodes. 
This limitation, however, is considered part of the abstract idea. As is stated in the claim language, the activation values are developed (e.g. calculated, obtained, thought of, etc.) by subject matter experts. Thus, on its face, this limitation recites a mental process.
Because Claim 2 further recites the abstract idea of Claim 1 and claim 2’s limitations further recite an abstract idea and claim 2 does NOT contain any identifiable additional elements, Claim 2 is NOT patent eligible and therefore a rejection under 101 is appropriate. 
Analysis of Claim 3: 
Claim 3 depends on claim 1 and therefore recites the same abstract idea as Claim 1. Claim 3, however, further recites:
Wherein a predetermined state is assigned to each exogenous node of the set of exogenous nodes involved in the iteration.  
This limitation, however, is considered part of the abstract idea. This limitation recites a mental process because assigning a predetermined stated to a node is a simply judgement or evaluation based on at least known data. 
Because Claim 3 further recites the abstract idea of Claim 1 and claim 3’s limitations further recite an abstract idea and claim 2 does NOT contain any identifiable additional elements, Claim 3 is NOT patent eligible and therefore a rejection under 101 is appropriate. 
Analysis of Claim 4: 
Claim 4 depends on claim 1 and therefore recites the same abstract idea as Claim 1. Claim 4, however, further recites:
Wherein the map is iterated a predetermined number of times.  
This limitation is considered an additional element. However, under step 2A prong 2 and step 2B, this limitation is considered merely data gathering and/or selecting a particular source or type of data to be manipulated and therefore is considered insignificant extra-solution activity (see MPEP citations above). Additionally, under 2B, the functionality encompassed by “iterating” is considered WURC (see MPEP citations and Berkheimer evidence above). 
Because Claim 4 further recites the abstract idea of Claim 1 and Claim 4’s limitations fail step 2A Prong 2 and Step 2B, Claim 4 is NOT patent eligible and therefore a rejection under 101 is appropriate. 
Analysis of Claim 5: 
Claim 5 depends on claim 1 and therefore recites the same abstract idea as Claim 1. Claim 5, however, further recites:
Wherein the map is iterated until a predetermined number of nodes have reached a convergence state.  
This limitation is considered an additional element. However, under step 2A prong 2 and step 2B, this limitation is considered merely data gathering and/or selecting a particular source or type of data to be manipulated and therefore is considered insignificant extra-solution activity (see MPEP citations above). Additionally, under 2B, the functionality encompassed by “iterating” is considered WURC (see MPEP citations and Berkheimer evidence above). 
Because Claim 5 further recites the abstract idea of Claim 1 and Claim 5’s limitations fail step 2A Prong 2 and Step 2B, Claim 5 is NOT patent eligible and therefore a rejection under 101 is appropriate. 
Analysis of Claim 6: 
Claim 6 depends on claim 4, and in turn, Claim 1 and therefore recites the same abstract idea as Claim 1. Claim 6, however, further recites:
Wherein the number of iterations produces substantially identical results for successive iterations.   
This limitation is considered an additional element. However, under step 2A prong 2 and step 2B, this limitation is considered merely data gathering and/or selecting a particular source or type of data to be manipulated and therefore is considered insignificant extra-solution activity (see MPEP citations above). Additionally, under 2B, the functionality encompassed by “iterating” is considered WURC (see MPEP citations and Berkheimer evidence above). 
Because Claim 6 further recites the abstract idea of Claim 1 and Claim 6’s limitations fail step 2A Prong 2 and Step 2B, Claim 6 is NOT patent eligible and therefore a rejection under 101 is appropriate. 

Analysis of Claim 7: 
Claim 7 depends on Claim 1 and therefore recites the same abstract idea as Claim 1. Claim 7, however, further recites:
Wherein a predetermined number of word index values are generated, and further comprising, assigning, by one or more processors, a linguistic term to each word index value.    
This limitation is considered part of the abstract idea. Under Step 2A Prong 1, generating a predetermined number of word index and assigning a linguistic term to those word index values is a mental process (e.g. simple evaluation, simple judgement based on a list of values). 
	Additionally, as described above, the additional element of “…by one or more processors…” fails step 2A prong 2 and Step 2B (see analysis and MPEP citations above). 
Because Claim 7 further recites the abstract idea of Claim 1 and Claim 7’s limitations fail step 2A Prong 2 and Step 2B, Claim 7 is NOT patent eligible and therefore a rejection under 101 is appropriate. 
Analysis of Claim 8: 
Claim 8 depends on claim 7, and in turn, Claim 1 and therefore recites the same abstract idea as Claim 1. Claim 8, however, further recites:
Wherein the membership function of each linguistic term spans a predetermined range of word index values. 
This limitation is considered an additional element. However, under step 2A prong 2 and step 2B, this limitation is considered merely data gathering and/or selecting a particular source or type of data to be manipulated and therefore is considered insignificant extra-solution activity (see MPEP citations above). 
Because Claim 6 further recites the abstract idea of Claim 1 and Claim 8’s limitations fail step 2A Prong 2 and Step 2B, Claim 8 is NOT patent eligible and therefore a rejection under 101 is appropriate. 
Analysis of Claim 9: 
Claim 9 depends on Claim 1 and therefore recites the same abstract idea as Claim 1. Claim 9, however, further recites:
Wherein the activation values for the set of exogenous nodes, further comprising, adjusting, by one or more processors, the activation values based on the introduction of new information.    
This limitation is considered part of the abstract idea. Under Step 2A Prong 1, adjusting the values of the set of exogenous nodes based on new information is nothing more than a mental process (e.g. simple evaluation, simple judgement based on a list of values).
	Additionally, the examiner refers to the above analysis with respect to the additional element of “…one or more processors…”. 
Because Claim 9 further recites the abstract idea of Claim 1 and Claim 9’s limitations fail step 2A Prong 2 and Step 2B, Claim 9 is NOT patent eligible and therefore a rejection under 101 is appropriate. 

Analysis of Claim 10: 
Claim 10 depends on claim 9, and in turn, Claim 1 and therefore recites the same abstract idea as Claim 1. Claim 10, however, further recites:
determining, by one or more processors, if the adjustment of the activation value of at least one of the exogenous nodes would affect the iteration of the map, wherein if it is determined that the adjustment to the activation value of the at least one of the exogenous nodes would not affect the iteration of the map, negating, by one or more processors, the adjustment to the activation values of the set of nodes within the map

This limitation is considered part of the abstract idea. Specifically, determining if adjusting a value would affect a map and if so, not doing the adjustment, is nothing more than a mental process (e.g. simple evaluation, judgement, and/or observation).
	Additionally, the examiner refers to the above analysis with respect to the additional element of “…one or more processors…”. 
 	Because Claim 10 further recites the abstract idea of Claim 1 and Claim 10’s limitations fail step 2A Prong 2 and Step 2B, Claim 10 is NOT patent eligible and therefore a rejection under 101 is appropriate. 

Analysis of Claim 11: 
Claim 11 depends on Claim 1 and therefore recites the same abstract idea as Claim 1. Claim 11, however, further recites:
calculating, by one or more processors, a probability distribution across the vocabulary words for each of the non- exogenous nodes based on the linguistic terms associated with all of the exogenous nodes.    
This limitation is considered part of the abstract idea. Under Step 2A Prong 1, calculating a probability distribution is nothing more than a mathematical concept (e.g. by applying mathematical equations to known values).
	Additionally, the examiner refers to the above analysis with respect to the additional element of “…one or more processors…”. 
Because Claim 11 further recites the abstract idea of Claim 1 and Claim 11’s limitations fail step 2A Prong 2 and Step 2B, Claim 11 is NOT patent eligible and therefore a rejection under 101 is appropriate. 

The examiner notes that claims 12-17, 18, and 20 recite similar subject matter to that of at least claims 1-11 and therefore are similarly not patent eligible. The examiner notes, merely for sake of brevity, the full analysis is omitted. 

Analysis of Claim 19: 
Claim 19 depends on Claim 18 and therefore recites the same abstract idea as Claim 18. Claim 19, however, further recites:
wherein convergence states may be represented by type-0 (scalar), type-1, type-2 or higher order (type-n) fuzzy membership functions    
This limitation is considered an additional element. However, under step 2A prong 2 and step 2B, this limitation is considered merely data gathering and/or selecting a particular source or type of data to be manipulated and therefore is considered insignificant extra-solution activity (see MPEP citations above). 
Because Claim 19 further recites the abstract idea of Claim 18 and Claim 19’s limitations fail step 2A Prong 2 and Step 2B, Claim 19 is NOT patent eligible and therefore a rejection under 101 is appropriate. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 recites: 
“wherein a predetermined membership function and operator are selected for the iteration”
The specification fails to provide written description for at least the above claim language. 
In particular, the claim language appears to claim that for an iteration (a cycle of calculation) some predetermined function and operator are selected. However, as stated above, the specification fails to describe how an iteration can have a membership function and/or operator. 
It appears that Paragraph [077] provides the best description and recites: 
In step 504 the convergence module 406 designates the aggregation function(s) to process the FCM for the non-exogenous nodes. Through the use of various operators, the convergence module 406 is able to iterate the FCM to determine the activation state vectors that are described using words. The FCM determines the relationship between each connected node in terms of causal relationship. Each exogenous node either has a positive or negative causal relationship with each non-exogenous node. The convergence module 406 uses words or linguistic terms to build reasoning modules that have high interpretability. In one embodiment, the convergence module 406 uses interval type-2 fuzzy membership functions and a weighted power mean operator to iterate the non-exogenous nodes to a linguistic value. Various fuzzy membership functions may be implemented, such as, but not limited to, type-0 (scalar), type-1, type-2, and higher-order membership functions. In some embodiments, a squashing function is used to replace the weighted power mean type operator. In additional embodiments, a symbolic model is used to iterate the FCM for the non-exogenous nodes. 
From the above paragraph, a person of ordinary skill in the art would infer, under BRI in light of the specification, that a membership function and operator are, in an exemplary embodiment (not necessary BRI), predetermined for a node NOT an iteration as currently claimed. 
Because the claim language is not sufficiently described, a rejection under 112(a) is appropriate. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, 9, 10, 11 recite multiple recitations of “…by one or more processors…” 
This phrase is first recited in the first limitation of Claim 1 (e.g. “generating”). However, other than the “generating” limitation, each and every instance of “…by one or more processors…” is indefinite because it is unclear if a respectively instance of “…by one or more processors…” refer to the same one or more processors in the generating limitation or are directed towards a mutually exclusive or distinct “one or more processors”. 
The examiner suggests amending each proceeding recitation of “…by one or more processors…” (following the “generating” limitation) with “…by the one or more processors…” to make the claim language clearer. 
The examiner notes that at least claims 2-11 are rejected due, at least in part, to their dependency of a rejected claim (claim 1). 

Claim 3 recites: 
“wherein a predetermined state is assigned to each exogenous node of the set of exogenous nodes involved in the iteration”
The phrase “in the iteration” is indefinite because it is unclear what iteration is considered “the iteration”. Claim 3 depends on Claim 1 which, at least in part recites: 
“iterating…the map until a convergence state is reached…” 
While this limitation provides for some number of iterations, it does not provide antecedent basis for any specific iteration and thus, as stated above, it is unclear what iteration “the iteration” refers to in Claim 3. 
For the above reason(s), a rejection under 112(b) is appropriate. 

Claim 8 recites: 
“…wherein the membership function of each linguistic term spans a predetermined range of word index values.” 
The phrase “…the membership function of each linguistic term…” lacks antecedent basis and should be appropriately corrected. 

Claim 10 recites, at least in part: 
“…would affect the iteration of the map…would not affect the iteration of the map…” 
Similar to Claim 3, the term “the iteration” lack antecedent basis as it is unclear which iteration, if any, is “the iteration”. Therefore, a rejection under 112(b) is appropriate. 
Claim 14 recites: 
“wherein a predetermined membership function and operator are selected for the iteration”
Similar to claim 3 above, the term “the iteration” lacks antecedent basis and therefore a rejection under 112(b) is appropriate. 

Examiner’s Remarks
 	The examiner notes the language of at least Claim 19 which recites, at least in part: 
“…wherein the convergence states may be represented…”
The phrase “may be” is indicative of NOT a positive recitation of the claim language. That is, by the use of “…may be…”, the convergence states being represented by the claimed membership functions are NOT a functional requirement of the invention. The examiner suggests amending claim 19 to positively recite the different types of membership functions used.
	For purposes of compact prosecution, however, the language of claim 19 will be interpreted as being positively recited. 
	
	Claim contingency: 
	At least Claim 10 contains contingent limitations. For example, at least Claim 10 recites: 
if the adjustment of the activation value of at least one of the exogenous nodes would affect the iteration of the map, wherein if it is determined that the adjustment to the activation value of the at least one of the exogenous nodes would not affect the iteration of the map, negating, by one or more processors, the adjustment to the activation values of the set of nodes within the map
MPEP 2111.04(II), which discusses contingent limitations, recites, at least in part:
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
As can be seen, the above noted limitation(s) are indeed contingent and thus the Broadest Reasonable Interpretation (BRI) does NOT require the conditions being met.
However, merely to practice compact prosecution, the claims as they are presently presented will be examined. The examiner suggests amending at least Claim 10, as well as any other claim that contains a contingent clause, such that the functional language is positively recited. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   

Claim(s) 1, 3-8, 12, 15-17, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rickard, John T. et al. (“Computing with Words in Fuzzy Cognitive Maps”, NPL 2015, hereinafter “Rickard”). 

With respect to Claim 1, Rickard teaches A computer- implemented method for calculating the relationships between concepts, comprising: generating, by one or more processors, a map of a plurality of nodes corresponding to the concepts (Rickard Pg. 1 Abstract “We extend our previously proposed new structure for fuzzy cognitive maps (FCM)…” Pg. 1 Section 1. “Fuzzy cognitive maps…are fuzzy signed di-graphs whose nodes correspond to high-level descriptive concepts and whose link strengths represent causal influences (positive or negative) between concepts….” Rickard Pg. 3 Col. 1 “Consider an FCM whose node activation levels and link strengths are described by vocabulary words. In general, the ith word describing the activation level for a given node is represented by an IT2 MF…corresponding to a vocabulary word…where V is the vocabulary. Similarly, a positively or negatively causal link from node i to node j (where such exists) is described by a word and its corresponding IT2 MF from a vocabulary describing link strengths…”)
assigning, by one or more processors, activation values for a set of exogenous nodes within the plurality of nodes (Rickard Pg. 1 Section 1. “Fuzzy cognitive maps…are fuzzy signed di-graphs whose nodes correspond to high-level descriptive concepts and whose link strengths represent causal influences (positive or negative) between concepts…At each iteration, the activation level of a node is computed as a weighted sum of the activations of its antecedent nodes at the previous iteration, where the weights are the numerical link strengths….” Rickard Pg. 3 Col. 1 “Consider an FCM whose node activation levels and link strengths are described by vocabulary words. In general, the ith word describing the activation level for a given node is represented by an IT2 MF…corresponding to a vocabulary word…where V is the vocabulary. Similarly, a positively or negatively causal link from node i to node j (where such exists) is described by a word and its corresponding IT2 MF from a vocabulary describing link strengths…”)
establishing, by one or more processors, a set of causal relationships between the plurality of nodes (Rickard Pg. 1 Abstract “We extend our previously proposed new structure for fuzzy cognitive maps (FCM)…” Pg. 1 Section 1. “Fuzzy cognitive maps…are fuzzy signed di-graphs whose nodes correspond to high-level descriptive concepts and whose link strengths represent causal influences (positive or negative) between concepts….”)
iterating, by one or more processors, the map until a convergence state is reached for at least one non-exogenous node, wherein the convergence state represents an equilibrium condition between the connected nodes, given the states of the set of exogenous nodes (Rickard Pg. 1 Section 1. “Fuzzy cognitive maps…are fuzzy signed di-graphs whose nodes correspond to high-level descriptive concepts and whose link strengths represent causal influences (positive or negative) between concepts…At each iteration, the activation level of a node is computed as a weighted sum of the activations of its antecedent nodes at the previous iteration, where the weights are the numerical link strengths…Typically, certain nodes are held to fixed activation strengths [e.g. claimed “exogenous nodes”], and the activations of the remaining nodes [e.g. claimed “non-exogenous nodes”] are iterated from their initial state to determine a trajectory that is known to result in either a fixed point, a period limit cycle, an aperiodic attractor or chaotic behavior…”
The examiner notes that iterating nodes to a known result which is either a fixed point, a period limit cycle, an aperiodic attractor or chaotic behavior teaches “iterating, by one or more processors, the map until a convergence state is reached for at least one non-exogenous node, wherein the convergence state represents an equilibrium condition between the connected nodes, given the states of the set of exogenous nodes” where any or all of a fixed point, a period limit cycle, an aperiodic attractor or chaotic behavior teaches “a convergence state”.). 
assigning, by one or more processors, a linguistic term to the relationships between the nodes based on a relationship between word index values and their corresponding linguistic terms (Rickard see Table I and Table II note especially how a vocabulary word is matched (e.g. in a relationship) with a vocabulary MF (Membership Function). Rickard Pg. 3 Col. 1 “Consider an FCM whose node activation levels and link strengths are described by vocabulary words. In general, the ith word describing the activation level for a given node is represented by an IT2 MF…corresponding to a vocabulary word…where V is the vocabulary. Similarly, a positively or negatively causal link from node i to node j (where such exists) is described by a word and its corresponding IT2 MF from a vocabulary describing link strengths…”)
and calculating, by one or more processors, the states of the at least one non-exogenous node based on the linguistic terms associated with all of the connected nodes (Rickard Pg. 2 Section II “In this model, the state of the ith node and time k is given by [Eq.1 and Eq. 2]. From (1), we see that the activation of a given node in a WPM FCM at each iteration represents a weighted combination of a WPM of the node’s positively casual inputs and the complement of a WPM of its negatively causal inputs…” Rickard Pg. 4 Col. 1 “Our approach to extending the WPM FCM of (1) to the IT2 case (denoted subsequently as the ‘CWW FCM’) can be summarized as follows: 1. Use the iteration specified in (1), but where the crisp values…are replaced with IT2 MFs drawn from a vocabulary of descriptive words…”). 
With respect to Claim 3, Rickard teaches wherein a predetermined state is assigned to each exogenous node of the set of exogenous nodes involved in the iteration (Rickard Pg. 1 Section 1. “Fuzzy cognitive maps…are fuzzy signed di-graphs whose nodes correspond to high-level descriptive concepts and whose link strengths represent causal influences (positive or negative) between concepts…At each iteration, the activation level of a node is computed as a weighted sum of the activations of its antecedent nodes at the previous iteration, where the weights are the numerical link strengths…Typically, certain nodes are held to fixed activation strengths [e.g. claimed “exogenous nodes”], and the activations of the remaining nodes [e.g. claimed “non-exogenous nodes”] are iterated from their initial state to determine a trajectory that is known to result in either a fixed point, a period limit cycle, an aperiodic attractor or chaotic behavior…”
The examiner notes that “certain nodes” being held to a fixed activation strength teaches “wherein a predetermined state [e.g. fixed activation value] is assigned to each exogenous node of the set of exogenous nodes involved in the iteration”). 
With respect to Claim 4, Rickard teaches wherein the map is iterated a predetermined number of times (Rickard Pg. 1 Section 1. “Fuzzy cognitive maps…are fuzzy signed di-graphs whose nodes correspond to high-level descriptive concepts and whose link strengths represent causal influences (positive or negative) between concepts…At each iteration, the activation level of a node is computed as a weighted sum of the activations of its antecedent nodes at the previous iteration, where the weights are the numerical link strengths…Typically, certain nodes are held to fixed activation strengths [e.g. claimed “exogenous nodes”], and the activations of the remaining nodes [e.g. claimed “non-exogenous nodes”] are iterated from their initial state to determine a trajectory that is known to result in either a fixed point, a period limit cycle, an aperiodic attractor or chaotic behavior…”
The examiner notes that iterating a map to determine a trajectory that is known to result in a fixed point, a period limit cycle, an aperiodic attractor or chaotic behavior teaches “where the map is iterated a predetermined number of times” (e.g. a period limit cycle, when the limit is reached, the map stops iterating).).
With respect to Claim 5, Rickard teaches wherein the map is iterated until a predetermined number of nodes have reach a convergence state (Rickard Pg. 1 Section 1. “Fuzzy cognitive maps…are fuzzy signed di-graphs whose nodes correspond to high-level descriptive concepts and whose link strengths represent causal influences (positive or negative) between concepts…At each iteration, the activation level of a node is computed as a weighted sum of the activations of its antecedent nodes at the previous iteration, where the weights are the numerical link strengths…Typically, certain nodes are held to fixed activation strengths [e.g. claimed “exogenous nodes”], and the activations of the remaining nodes [e.g. claimed “non-exogenous nodes”] are iterated from their initial state to determine a trajectory that is known to result in either a fixed point, a period limit cycle, an aperiodic attractor or chaotic behavior…”
The examiner notes that iterating a map to determine a trajectory that is known to result in a fixed point, a period limit cycle, an aperiodic attractor or chaotic behavior teaches “wherein the map is iterated until a predetermined number of nodes have reach a convergence state”. The examiner additionally notes that any or all of a fixed point, a period limit cycle, an aperiodic attractor or chaotic behavior teaches “a convergence state”.). 
With respect to Claim 6, Rickard teaches wherein the number of iterations produces substantially identical results for successive iterations (Rickard Pg. 1 Section 1. “Fuzzy cognitive maps…are fuzzy signed di-graphs whose nodes correspond to high-level descriptive concepts and whose link strengths represent causal influences (positive or negative) between concepts…At each iteration, the activation level of a node is computed as a weighted sum of the activations of its antecedent nodes at the previous iteration, where the weights are the numerical link strengths…Typically, certain nodes are held to fixed activation strengths [e.g. claimed “exogenous nodes”], and the activations of the remaining nodes [e.g. claimed “non-exogenous nodes”] are iterated from their initial state to determine a trajectory that is known to result in either a fixed point, a period limit cycle, an aperiodic attractor or chaotic behavior…”
The examiner notes that iterating a map to determine a trajectory that is known to result in a fixed point, a period limit cycle, an aperiodic attractor or chaotic behavior teaches “wherein the number of iterations produces substantially identical results for successive iterations”. To further clarify, a person of ordinary skill in the art would infer that if, for example, Rickard’s FCM was iterated to a fixed point or a period limit cycle, any further iterations of the FCM would result in the same states that give the results of a fixed point or a period limit cycle (e.g. substantially identical results).). 
With respect to Claim 7, Rickard teaches wherein a predetermined number of word index values are generated, and further comprising, assigning, by one or more processors, a linguistic term to each word index value (Rickard see Table I and Table II note especially how a vocabulary word is matched (e.g. in a relationship) with a vocabulary MF (Membership Function). Rickard Pg. 3 Col. 1 “Consider an FCM whose node activation levels and link strengths are described by vocabulary words. In general, the ith word describing the activation level for a given node is represented by an IT2 MF…corresponding to a vocabulary word…where V is the vocabulary. Similarly, a positively or negatively causal link from node i to node j (where such exists) is described by a word and its corresponding IT2 MF from a vocabulary describing link strengths…”). 
With respect to Claim 8, Rickard teaches wherein the membership function of each linguistic term spans a predetermined range of word index values (Rickard see Table I and Table II note especially how a vocabulary word is matched (e.g. in a relationship) with a vocabulary MF (Membership Function). Rickard Pg. 3 Col. 1 “Consider an FCM whose node activation levels and link strengths are described by vocabulary words. In general, the ith word describing the activation level for a given node is represented by an IT2 MF…corresponding to a vocabulary word…where V is the vocabulary. Similarly, a positively or negatively causal link from node i to node j (where such exists) is described by a word and its corresponding IT2 MF from a vocabulary describing link strengths…” Rickard Pg. 5 Col. 2 “Recalling that [Computing With Words] CWW [Fuzzy Cognitive Map] FCM index values ranging from 1 to 7 correspond to scalar WPM FCM activations ranging from 0 to 1, with an index of 4 approximating the mid-range scalar value of 0.5.”)
With respect to Claim 12, Claim 12 recites similar language to that of Claim 1 and therefore is rejected under similar grounds. 
With respect to Claim 15, Claim 15 recites similar language to that of Claim 4 and therefore is rejected under similar grounds. 
With respect to Claim 16, Claim 16 recites similar language to that of Claim 5 and therefore is rejected under similar grounds. 
With respect to Claim 17, Claim 17 recites similar language to that of Claim 6 and therefore is rejected under similar grounds. 
With respect to Claim 18, Rickard teaches a system comprising: a CPU, a computer readable memory and a computer readable storage medium associated with a computing device; program instructions to assign activation values for a set of exogenous nodes within a map (Rickard Pg. 1 Section 1. “Fuzzy cognitive maps…are fuzzy signed di-graphs whose nodes correspond to high-level descriptive concepts and whose link strengths represent causal influences (positive or negative) between concepts…At each iteration, the activation level of a node is computed as a weighted sum of the activations of its antecedent nodes at the previous iteration, where the weights are the numerical link strengths….” Rickard Pg. 3 Col. 1 “Consider an FCM whose node activation levels and link strengths are described by vocabulary words. In general, the ith word describing the activation level for a given node is represented by an IT2 MF…corresponding to a vocabulary word…where V is the vocabulary. Similarly, a positively or negatively causal link from node i to node j (where such exists) is described by a word and its corresponding IT2 MF from a vocabulary describing link strengths…”).
program instructions to establish a set of causal relationships between and among at least one non-exogenous node with the set of exogenous nodes (Rickard Pg. 1 Abstract “We extend our previously proposed new structure for fuzzy cognitive maps (FCM)…” Pg. 1 Section 1. “Fuzzy cognitive maps…are fuzzy signed di-graphs whose nodes correspond to high-level descriptive concepts and whose link strengths represent causal influences (positive or negative) between concepts…”).
program instructions to iterate the map until the at least one non-exogenous node state reaches a convergence condition (Rickard Pg. 1 Section 1. “Fuzzy cognitive maps…are fuzzy signed di-graphs whose nodes correspond to high-level descriptive concepts and whose link strengths represent causal influences (positive or negative) between concepts…At each iteration, the activation level of a node is computed as a weighted sum of the activations of its antecedent nodes at the previous iteration, where the weights are the numerical link strengths…Typically, certain nodes are held to fixed activation strengths [e.g. claimed “exogenous nodes”], and the activations of the remaining nodes [e.g. claimed “non-exogenous nodes”] are iterated from their initial state to determine a trajectory that is known to result in either a fixed point, a period limit cycle, an aperiodic attractor or chaotic behavior…”
The examiner notes that iterating nodes to a known result which is either a fixed point, a period limit cycle, an aperiodic attractor or chaotic behavior teaches “program instructions to iterate the map until the at least one non-exogenous node state reaches a convergence condition” where any or all of a fixed point, a period limit cycle, an aperiodic attractor or chaotic behavior teaches “convergence condition”)
program instructions to assign a linguistic term to the convergence states of the set of non-exogenous nodes (Rickard Pg. 4 Col. 1 “…we adopt an approach suggested in [23] and used in our previous work on social networks [24], whereby each WPM FCM node output at each iteration in mapped back into one of the word activation levels by computing the output [Membership Function] MF similarity to each of the input word MFs, and selecting the word most similar as a surrogate for the output. In this manner, the node outputs are always renormalized to correspond to a particular word in the vocabulary of activation words, regardless of the stage of iteration…5. Map the final node output back into one of the input vocabulary words using (5) and (6) …” 
The examiner notes that because, regardless of the stage of iteration, all nodes calculated are mapped to a linguistic term, in the convergence state (e.g. the final, output, or otherwise last iteration), the set of non-exogenous nodes (those being calculated), would be mapped to a linguistic term, and thus teaches the claim language.). 
and calculate the convergence state of at least one non-exogenous node based on the linguistic terms associated with all of the connected nodes (Rickard Pg. 4 Col. 1 “…we adopt an approach suggested in [23] and used in our previous work on social networks [24], whereby each WPM FCM node output at each iteration in mapped back into one of the word activation levels by computing the output [Membership Function] MF similarity to each of the input word MFs, and selecting the word most similar as a surrogate for the output. In this manner, the node outputs are always renormalized to correspond to a particular word in the vocabulary of activation words, regardless of the stage of iteration…5. Map the final node output back into one of the input vocabulary words using (5) and (6) …”)
With respect to Claim 19, Rickard teaches wherein the convergence states may be represented by type-0 (scalar), type-1, type-2, or higher order (type-n) fuzzy membership functions (Rickard Pg. 2 Col. 1 “An advantage of our WPM FCM is that it supports modelling link strengths and activations with type-2 fuzzy sets…Thus, to account for imprecise knowledge of WPM weights and the activation values of the nodes in the FCM, we can use type-2 fuzzy membership functions which correspond to a set of vocabulary words…” Rickard Pg. 3 Col. 1 “Consider an FCM whose node activation levels and link strengths are described by vocabulary words. In general, the ith word describing the activation level for a given node is represented by an IT2 MF…corresponding to a vocabulary word…where V is the vocabulary. Similarly, a positively or negatively causal link from node i to node j (where such exists) is described by a word and its corresponding IT2 MF from a vocabulary describing link strengths…”). 
With respect to Claim 20, Claim 20 recites similar language to that of Claim 6 and therefore is rejected under similar grounds. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rickard, John T. et al. (“Computing with Words in Fuzzy Cognitive Maps”, NPL 2015, hereinafter “Rickard”) in view of Stach, Wojciech et al. (“Expert-based and computational methods for Developing Fuzzy Cognitive Maps”, NPL 2010, hereinafter “Stach”).
With respect to Claim 2, Rickard teaches all of the limitations of Claim 1 as discussed above. 
Rickard, however, does not appear to explicitly disclose: 
Wherein the assigned activation values are developed by one or more subject matter experts in association with the set of exogenous nodes
Stach, however, teaches wherein the assigned activation values are developed by one or more subject matter experts in association with the set of exogenous nodes (Stach Pg. 26 “Dynamic analysis of FCMs is based on an execution model which calculates concepts activation levels [Emphasis in original] in successive iterations…The simulation also requires defining initial values of all concepts…” Stach Pg. 27 Bottom “Generally speaking, Fuzzy Cognitive Maps models can be developed by experts and/or computationally…” Stach Pg. 30 Section 2.4 “Figure 4 shows the FCM model proposed by experts for the process control problem defined in Figure 1…The model was developed by three experts who had a good understanding of the modeled system. Firstly, they jointly agreed on the set of concepts used in the model. Secondly, each expert drew the relationships between the concepts and assigned weight for each relationship.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the computing with words and fuzzy cognitive map as taught by Rickard modified with the expert initialization of values as taught by Stach because this would allow the map to have accurate values and therefore would increase the reliability and credibility of the FCM (Stach Pg. 30 Section 2.4)
With respect to Claim 13, Claim 13 recites similar subject matter to that of Claim 2 and therefore is rejected under similar grounds. 

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rickard, John T. et al. (“Computing with Words in Fuzzy Cognitive Maps”, NPL 2015, hereinafter “Rickard”) in view of Perusich, Karl et al. (“Using Fuzzy Cognitive Maps as an Intelligent Analyst”, NPL 2005, hereinafter “Perusich”). 

With respect to Claim 9, Rickard teaches all of the limitations of Claim 1 as discussed above. 
Rickard, however, does not appear to explicitly disclose: 
wherein the activation values for the set of exogenous nodes, further comprising, adjusting, by one or more processors, the activation values based on the introduction of new information

Perusich teaches wherein the activation values for the set of exogenous nodes, further comprising, adjusting, by one or more processors, the activation values based on the introduction of new information (Perusich Pg. 11 Col. 1 “To assess the situation, known information in the form of nodal states is applied to the map and an output, in this case the local threat level, is inferred. As new information becomes available, i.e. additional or different nodal state values, the map can be updated and a new inference made.” Perusich Pg. 13 Col. 1 “These nodes will act as sources of ‘causality’ in much the same way that voltage and current sources act as sources of excitation in electrical circuits. The values of these ‘source’ nodes remain constant throughout the inference process. Note that the source nodes can be located anywhere in the map and can change as new information becomes available.” 
The examiner notes that Perusich’s “source nodes” that have a constant value during inference teach the claimed “set of exogenous nodes”. Additionally, changing the source nodes (e.g. by “…additional or different nodal state values…”) teaches “…adjusting, by one or more processors, the activation values based on the introduction of new information”.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the CWW FCM as taught by Rickard modified with the adjustment of exogenous nodes (e.g. source nodes) as taught by Perusich because this adjustment of values would allow the FCM to consider different scenarios based upon a changing input (e.g. adjustment of exogenous nodes); in turn this would give greater variety to the situations the FCM can infer (Perusich Pgs. 13-15 note different input values). 
With respect to Claim 10, the combination of Rickard and Perusich teach determining, by one or more processors, if the adjustment of the activation value of at least one of the exogenous nodes would affect the iteration of the map (Perusich Pg. 14 Col. 2 “A second point to note is that not all of the map is necessarily used to make an inference. How much of the map actually gets activated is dependent on the number and location of the source nodes [e.g. exogenous nodes]. In this map, Security Office Personnel Attack [Emphasis in original] is not a source so several of the nodes that would result from it are not active. In essence, this is saying that information about this node is not necessary for inferring a state for the output given the information encapsulated in the other nodes…” 
The examiner notes that determining that a particular source node does not affect the inference output teaches “determining, by one or more processors, if the adjustment of the activation value of at least one of the exogenous nodes would affect the iteration of the map”.). 
wherein if it is determined that the adjustment to the activation value of the at least one of the exogenous nodes would not affect the iteration of the map, negating, by one or more processors, the adjustment to the activation values of the set of nodes within the map (Perusich Pg. 14 Col. 2 “A second point to note is that not all of the map is necessarily used to make an inference. How much of the map actually gets activated is dependent on the number and location of the source nodes [e.g. exogenous nodes]. In this map, Security Office Personnel Attack [Emphasis in original] is not a source so several of the nodes that would result from it are not active. In essence, this is saying that information about this node is not necessary for inferring a state for the output given the information encapsulated in the other nodes…”
The examiner notes that because the source node (e.g. exogenous node) is not necessary to make an inference and because of that the nodes that result from it (the source node) are not active teaches “wherein if it is determined that the adjustment to the activation value of the at least one of the exogenous nodes would not affect the iteration of the map, negating, by one or more processors, the adjustment to the activation values of the set of nodes within the map”.).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rickard, John T. et al. (“Computing with Words in Fuzzy Cognitive Maps”, NPL 2015, hereinafter “Rickard”) in view of Song, Heng-Jie, et al. (“Probabilistic Fuzzy Cognitive Map”, NPL 2006, hereinafter “Song”). 
With respect to Claim 11, Rickard teaches all of the limitations of Claim 1 as discussed above. 
Rickard however does not appear to explicitly disclose: 
calculating, by one or more processors, a probability distribution across the vocabulary words for each of the non- exogenous nodes based on the linguistic terms associated with all of the exogenous nodes
Song teaches calculating, by one or more processors, a probability distribution across the vocabulary words for each of the non- exogenous nodes based on the linguistic terms associated with all of the exogenous nodes (Song Abstract “…we present the Probabilistic Fuzzy Cognitive Map (PFCM) which is a novel extension of FCM theory. Each concept in PFCM is extended to a fuzzy event that models not only the fuzzy degree but also the fuzzy probability of both the cause and the effect concepts…” Pg. 1223 Col. 1 Section 2) “It is common knowledge that, in most causes of real causal systems, the causal relationships among concepts are nonlinear and closely related with the state values of causal concept…Therefore, the weights should employ different numerical value in rational inference process to objectively reflect the nonlinear causal relationships between concepts. For the example in Fig.2, in order to objectively reflect different impacts on bridge damage which are caused by ‘slight accident’, ‘moderate accident’, and ‘serious accident’ [e.g. linguistic terms] …. w84 [the weight] should by dynamically regulated according to different state values of causal concept c8.” Song Pg. 1223 Col. 2 C. “For arbitrary concept ci of a FCM, xi…denotes the input set of concept ci in [the] whole inference process, where xi(k) indicates the input of the concept ci at the kth step. In addition, let Gi(x) be the membership function of concept ci and let probability measure space Ω = Xi…”; Song Pg. 1226 Col. 1 “Above formula shows that the probability of fuzzy event Ai at each inference step greatly depends on the probability density function of Xi. Since Xi is assumed to be to normal distribution, the adjustment on the probability of fuzzy events can be transformed to compute the parameters in a normal distribution…” 
The examiner notes that estimating or otherwise calculating the adjusted value of a concept (e.g. node) based upon a transformation of its parameters to a normal distribution (e.g. probability distribution) teaches “calculating, by one or more processors, a probability distribution across the vocabulary words for each of the non- exogenous nodes based on the linguistic terms associated with all of the exogenous nodes.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the Fuzzy Cognitive Map with Computing with Words as taught by Rickard modified with the probabilistic adjust of concept values based upon a probability distribution as taught by Song because this would model, more accurately, the values of the problem under study. This, in turn, would give a more accurate output, increasing the credibility and reliability of the fuzzy cognitive map (Song Pg. 1222 see Section C “problems in FCM”.).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Zadeh, Lotfi A. “Fuzzy Logic = Computing with Words”, NPL 1996. Describes that the use of fuzzy logic is equivalent to computing with words (e.g. similar to the instant invention). 
2. Alizadeh, Yasser et al. “Content Analysis using Fuzzy Cognitive Map (FCM)”, NPL 2017. Similar inventive concept. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934. The examiner can normally be reached 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEN CHRISTOPHER TAMULONIS/Examiner, Art Unit 2126                                                                                                                                                                                                        /ANN J LO/Supervisory Patent Examiner, Art Unit 2126